Citation Nr: 0416307	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-13 433	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include hiatal hernia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gouty 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the claims to reopen the 
previously denied claims for service connection for a stomach 
disorder, to include hiatal hernia, and gouty arthritis.  The 
veteran has timely perfected an appeal of these 
determinations to the Board.  

In a March 1982 rating decision, the RO, in relevant part, 
denied service connection for a stomach disorder.  The 
veteran did not appeal the decision within the allowed one-
year period.  The decision became final.  In a February 1997 
rating decision, the RO, in relevant part, denied service 
connection for a stomach disorder, to include hiatal hernia.  
The veteran failed to timely file an adequate notice of 
disagreement to initiate his appeal.  Thus, the decision 
became final.  

In a March 1982 rating decision, the RO, in relevant part, 
denied service connection for gouty arthritis.  As stated 
above, that decision became final.  In a March 1983 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the previously denied claim 
for service connection for gout.  Subsequently, in a May 1984 
decision, the Board denied service connection for gouty 
arthritis.  The veteran did not appeal the decision.  The 
decision became final.  Lastly, in a February 1997 rating 
decision, the RO, in relevant part, denied service connection 
for gouty arthritis.  As stated above, that decision became 
final.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  




REMAND

On August 1, 2002, in response to the passage of the Veterans 
Claims Assistance Act of 2000 [hereinafter VCAA], the RO sent 
the veteran and his representative a letter containing notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  Also on that same date, the RO 
furnished the veteran a statement of the case, which reflects 
the RO's re-adjudication of the veteran's claims to reopen 
his previously denied claims for service connection.  While 
the notice contained in the cover letter that accompanied the 
statement of the case provided a 60-day period for response, 
and the veteran's representative presented additional 
argument in November 2002 and in April 2004, the Board 
observes that the RO provided the VCAA notice on the same 
date that the veteran received an unfavorable re-adjudication 
of his claims to reopen.  Because such action on the part of 
VA could be deemed to be prejudicial to the veteran as a 
premature denial of his claims, which could essentially 
nullify the purpose of the VCAA notice, the Board determines 
that remand of these matters is warranted for compliance with 
the statutory and regulatory notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(a).  

In addition, the Board notes that November 1998 VA outpatient 
treatment reports indicate that a Nissen procedure was 
performed for hiatal hernia in 1983 and/or 1993 at the Rhode 
Island VA Medical Center (VAMC).  The Board observes that no 
such treatment report is of record.  In this regard, the 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain records from the above VAMC for the years 1983 and 
1993, and associate them with the claims file.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claims to 
reopen.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a stomach 
disorder, to include a hiatal hernia, and 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
gouty arthritis, the RO should issue to 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims. 

2.  The RO should obtain all treatment 
reports from the Rhode Island VAMC that 
have not been previously secured and 
associate them with the claims file.  In 
any event, the RO should obtain the 
report(s) of the 1983 and/or 1993 Nissen 
procedure for hiatal hernia.  

3.  After the foregoing, the RO should 
re-adjudicate the issues of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for a stomach 
disorder, to include hiatal hernia, and 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
gouty arthritis.  

4.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




